Citation Nr: 9917768	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
including as secondary to exposure to Agent Orange (AO).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  He served in Vietnam.

The Board of Veterans' Appeals (Board) notes that current 
appeal arose from May 1994 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO denied entitlement to service connection 
for peripheral neuropathy including as secondary to AO 
exposure, and affirmed the 30 percent evaluation for post-
traumatic stress disorder (PTSD).  

The RO denied entitlement to service connection for 
degenerative changes of the lumbar spine and affirmed the 30 
percent evaluation for PTSD when it issued a rating decision 
in October 1996.  In his January statement in support of 
claim the veteran specified he was limiting his notice of 
disagreement with the October 1996 rating decision of the RO 
to the 30 percent evaluation affirmed for PTSD.

The RO affirmed the previous denial of service connection for 
peripheral neuropathy including as secondary to AO exposure 
in March 1997.

In August 1998 the RO, in pertinent part, granted entitlement 
to a 100 percent evaluation for PTSD.  Accordingly, the only 
issue for appellate review is the issue reported on the title 
page.

Significantly, the Board recognizes that while in May 1986 
the Board denied entitlement to service connection for a 
disease process of the nervous system manifested by tingling 
and numbness including as secondary to AO exposure, the RO 
developed the present issue of entitlement to service 
connection for peripheral neuropathy including as secondary 
to AO exposure on a de novo basis since the laws governing 
entitlement to service connection for a disorder as secondary 
to AO exposure have been liberalized.  See, e.g., Agent 
Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11.  

Accordingly, the Board holds that this is fundamentally a new 
claim, and that a de novo review is appropriate.  See 
generally, Spencer v. Brown, 4 Vet. App. 283, 288-9 (1993).


FINDING OF FACT

The claim for service connection for peripheral neuropathy 
including as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy 
including as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from November 1966 to 
November 1969.  He served in Vietnam.  The veteran's service 
medical records, including a report of a physical examination 
dated in November 1969, are silent for peripheral neuropathy.

Private medical records referring to treatment between 
approximately 1968 and 1975 were silent for peripheral 
neuropathy.  

A February 1970 VA general medical examination report shows 
that a neurologic evaluation of the veteran was normal.

A VA hospital summary reflecting a period of hospitalization 
in October and November 1970 for nasal symptoms was silent 
for any peripheral neuropathy problems on hospital admission 
physical examination or during the course of hospitalization.  

Subsequent VA clinical records dating between February 1975 
and May 1977 are silent for any findings of peripheral 
neuropathy.

A VA hospital summary reflecting a period of hospitalization 
between July and August 1978 shows that the veteran was 
admitted for complaints of numbness and tingling of the 
extremities, muscle fatigue and low grade fever since 1970 
when he was discharged from the service.  He reported that 
his muscle fatigue and tingling began in the lower 
extremities approximately six to seven years earlier which 
progressed to the upper extremities over a period of the last 
two to three years.  Drs. S. and K. were listed as involved 
in evaluating the veteran's symptoms.  While hospitalized the 
veteran kept complaining of the numbness and tingling, mostly 
in the afternoon.  He was repeatedly examined at that time.  
Neurological examinations were normal.  He was discharged 
home without a diagnosis.

A December 1979 VA neurologic examination report shows that 
hypesthesia and hypalgesia were present over both sides of 
the head and face as well as the entire right upper extremity 
from the shoulder down to the fingers, over the left hand 
only including the fingers, and over the entire surface of 
the leg and foot below the knee.  It was noted that the 
sensory changes did not correspond to anatomical distribution 
of the nerves and was considered to be functional or 
conversional in nature.  

Voluminous subsequently dated VA and private clinical 
documentation was silent for peripheral neuropathy until a 
report of a VA neurologic examination in April 1994.  The 
veteran noted having AO exposure in Vietnam.  This occurred 
while working with contaminated water.  He noted that in 1975 
he began having problems including tingling and numbness of 
the extremities.  Following objective examination the 
diagnosis was peripheral neuropathy as evidenced by 
paresthesia in the upper and lower extremities.  
In June 1995 the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  He noted that there was medical evidence already of 
record showing that had dioxin poisoning which was related to 
his peripheral neuropathy.  Specifically it was argued that 
the evidence or record supporting the veteran's claim was 
being overlooked.  It was essentially argued that the VA 
physicians who evaluated his neurologic complaints while he 
was hospitalized in 1978 had made such statements. 

A VA clinical record in November 1995 continued the diagnosis 
of peripheral neuropathy.  

Criteria

Service connection may be established for a disease resulting 
from personal injuries suffered or disease contracted in line 
of duty or for aggravation of preexisting injuries suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).



A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 3.309 (1998) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
3.307(a) (1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
3.307(a)(6) (1998) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 3.307(d) 
(1998) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
3.309(e) (1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
3.307(a)(6)(ii) (1998).

In addition, service connection is warranted for acute and 
subacute peripheral neuropathy that manifests itself to a 
degree of 10 percent at or within a year after the date of 
the last exposure to an herbicide agent and prostate cancer 
that manifests itself to a degree of 10 percent at any time 
after exposure.  38 C.F.R. 3.307, 3.309 (1998).  The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Note 2 to 38 C.F.R. § 3.309(e) (1998)



In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).  However, where 
the issue involves a question of medical diagnosis or 
causation as presented here, medical evidence which indicates 
that the claim is plausible is required to set forth a well-
grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).





Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that the medical record shows the veteran has 
been diagnosed with peripheral neuropathy of the upper and 
lower extremities. However, this diagnosis is not a disease 
listed at 38 C.F.R. § 3.309.  Accordingly, the veteran is not 
entitled to any presumption that this disorder, peripheral 
neuropathy, is etiologically related to exposure to herbicide 
agents used in Vietnam.

Having carefully reviewed the entire record, the Board finds 
that there is no competent medical evidence of record 
suggesting a nexus between the veteran's peripheral 
neuropathy first noted many years postservice and any 
incident of active duty including claimed AO exposure.  

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to AO in service.

The Court has found that while a disorder need not have been 
present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352,356 (1992).

Importantly, the Board notes that following a comprehensive 
review of the record the evidence is absent any supporting 
documents showing an etiologic relationship between the 
veteran's peripheral neuropathy and exposure to AO as claimed 
by the veteran at his hearing at the RO.  He clearly argued 
that evidence of record shows that VA physicians positively 
opined in this regard while he was hospitalized by VA in 
1978.  The veteran's testimony of what VA physicians said is 
hearsay and would not of itself be competent medical evidence 
because "filtered as it was through a layman's 
sensibilities, [the appellant's statement] is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Importantly, the record shows that the veteran was sent home 
from the VA hospital in 1978 because all examinations 
including neurologic evaluations were normal.  Significantly, 
a VA neurologic examination in December 1979 noted that the 
veteran's neurological symptoms were of functional origin.  
The subsequently dated record fails to reflect any 
significant finding until a report of a VA examination in 
November 1995 first referring to peripheral neuropathy.  This 
disorder reported more than twenty years following service 
has not, on the basis of competent medical authority, been 
linked to the veteran's period of service on any basis.  

The Board has considered the contentions and testimony of the 
veteran and, inasmuch as the veteran is offering his own 
medical opinion and diagnosis, notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  



Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  See 
Grottveit, at 93.

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has provided 
competent medical evidence that he was diagnosed with 
peripheral neuropathy.  There is no competent medical 
evidence that the veteran's peripheral neuropathy is 
etiologically related to active service on any basis.  As 
such evidence has not been presented here, the veteran has 
not submitted a well-grounded claim of service connection.

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for peripheral neuropathy including as 
secondary to AO exposure is denied.  Edenfield v. Brown, 6 
Vet. App. 432 (1994).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for peripheral 
neuropathy including as secondary to AO exposure is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.



ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy, 
including as secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

